             Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 1 of 18




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CPR MANAGEMENT, S.A.,
                               Petitioner,                    CIVIL ACTION NO. 18-1973
                  v.
    DEVON PARK BIOVENTURES, L.P. &
    DEVON PARK ASSOCIATES, L.P.,
                               Respondents.

                                           MEMORANDUM OPINION

Rufe, J.                                                                      May 29, 2020

           Petitioner CPR Management, S.A. filed a petition in the Court of Common Pleas of

Philadelphia County seeking to confirm the award issued in an arbitration proceeding against

Respondents Devon Park Bioventures, L.P. and Devon Park Associates, L.P. (collectively,

“Devon Park”). Devon Park removed the action to this Court, and filed a cross-motion to vacate

the award. For the reasons that follow, the arbitration award will be confirmed.

           I.          BACKGROUND

           The background, although undisputed, is complex and involves financial deals and

litigation in several countries. Devon Park Bioventures, L.P. is a venture capital fund formed as a

Delaware limited partnership to invest in early-stage biotechnology companies. Devon Park

Associates, L.P. is its general partner. In 2006, Sebastian Holdings, Inc. (“SHI”), which is

controlled by Alexander Vik, became a limited partner by obtaining a 23% interest in Devon

Park. Pursuant to Section 5 of the Limited Partnership Agreement (“LP Agreement”), limited

partners are entitled to certain distributions.1 Section 13.8 of the LP Agreement provides for

arbitration, administered by Judicial Arbitration and Mediation Services (“JAMS”), to resolve


1
    Ex. 2, Carroll Aff. [Doc. No. 32-1].
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 2 of 18




any disputes relating to the LP Agreement. Section 13.6 of the LP Agreement provides that

Delaware law governs the Agreement. Section 11 of the LP Agreement allows a limited partner

to assign its interest in the partnership with certain conditions, including general partner consent.

           Beginning in 2008, SHI and Deutsche Bank became embroiled in litigation. In 2013, a

court in the United Kingdom issued a judgment that SHI owed Deutsche Bank approximately

$235 million. Since that judgment, Deutsche Bank has attempted to collect against SHI’s assets

all over the world.

           In 2014, pursuant to an Assignment Agreement, and with Devon Park’s consent, SHI

assigned its interest in Devon Park to Universal Logistics Matters, S.A. (“ULM”). As part of the

Assignment Agreement, SHI and ULM each made certain representations and warranties.2

During the arbitration proceedings, the parties stipulated that ULM is the same legal entity as

Petitioner CPR.

           After the assignment, Devon Park successfully wired a required distribution to

ULM/CPR. However, a second distribution was rejected and flagged by the banks for regulatory

concerns. At that point, Devon Park learned that Deutsche Bank was contending that SHI

fraudulently transferred its interest in Devon Park to avoid the English court’s judgment.

Deutsche Bank alleges that in 2012, SHI purported to transfer its Devon Park interest to VBI

Corporation, a Turks and Caicos Islands entity allegedly controlled by Vik, without Devon

Park’s knowledge or consent.3 Therefore, Deutsche Bank asserts that SHI’s subsequent

assignment to ULM/CPR––which it alleges is also controlled by Vik––in 2014 is void because

the representations and warranties in the Assignment Agreement were fraudulent. Accordingly,




2
    Ex. 3, Devon Park’s Answer, Counterclaims/Cross-Motion [Doc. No. 18-4].
3
    Ex. A, Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19-1].


                                                        2
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 3 of 18




Deutsche Bank argues that the Devon Park interest should revert back to SHI, making it

available to satisfy Deutsche Bank’s judgment.

           Not knowing how to disperse required distributions, Devon Park sought to intervene and

interplead the partnership funds in a 2016 New York state court proceeding in which Deutsche

Bank sued Vik and SHI seeking to set aside the transfer of the Devon Park interest to

ULM/CPR.4 That suit was dismissed for lack of personal jurisdiction. Six months after Devon

Park sought to intervene in the 2016 New York Action, in March 2017, CPR filed a Demand for

Arbitration against Devon Park with JAMS in Philadelphia based on Devon Park’s failure to

make distributions required under the LP Agreement totaling close to $50 million (“Withheld

Distributions”). Gregory P. Miller, Esquire was designated as arbitrator. In June 2017, Deutsche

Bank submitted a letter to Miller requesting permission to participate in the arbitration as it

maintained that it could provide context for determining whether CPR was entitled to the

Withheld Distributions.5 Devon Park supported Deutsche Bank’s request while CPR opposed it.6

Miller denied the request. Devon Park then answered the Demand, and, relevant to this

proceeding, also asserted a counterclaim seeking a declaratory judgment on whether the

assignment between SHI and ULM was valid. The parties engaged in discovery and, in late

October 2017, a Final Hearing was set for February 2018.

           In November 2017, Deutsche Bank filed two more lawsuits. The first lawsuit was filed in

Delaware Chancery Court against Devon Park, SHI, and ULM seeking to enforce its judgment



4
    Deutsche Bank AG v. Vik, No. 652156/2016 (N.Y. Sup. Ct. New York Cty.).
5
    Ex. G, Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19-7].
6
  Ex. 2, Devon Park’s Answer, Counterclaims/Cross-Motion [Doc. No. 18-3] (“Arbitration Award”). Devon Park
has never disputed that it is required to make the distributions. Rather, Devon Park has consistently stated that it
fears that it could be subject to inconsistent or conflicting rulings because both Deutsche Bank, based on the English
court judgment against SHI, and CPR, based on the assignment from SHI, are claiming the distributions.



                                                          3
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 4 of 18




against SHI and require Devon Park to pay it the Withheld Distributions.7 Devon Park filed an

interpleader in the Delaware Action requesting that the court direct payment of the proceeds. The

second lawsuit was filed in New York state court against ULM asserting that the transfer of the

Devon Park partnership interest from SHI to ULM was fraudulent.8

           Devon Park then sought to stay the arbitration, explaining that because Arbitrator Miller

had denied Deutsche Bank’s request to participate in the arbitration, not all of the parties

claiming the Withheld Distributions were participating, and therefore a final resolution could not

be reached.9 In essence, Devon Park argued that if Arbitrator Miller ruled in CPR’s favor but one

of the courts eventually ruled in Deutsche Bank’s favor, then it would be subject to inconsistent

rulings. Thus, Devon Park requested that the arbitration be stayed so that a court with all of the

relevant parties before it could make a final decision as to who was entitled to the Withheld

Distributions. CPR responded that the arbitration was brought to enforce CPR’s present rights to

the Withheld Distributions and CPR’s rights were not conditioned upon the outcome of litigation

with Deutsche Bank.

           In late December 2017, Devon Park’s Motion to Stay was denied during a telephonic

status conference. Shortly thereafter, Arbitrator Miller issued a Case Management Order that

granted CPR’s request to dismiss Devon Park’s counterclaim but allowed discovery relating to

the LP Agreement, Assignment Agreement, and related documents so that Devon Park could

obtain evidence relating to its defense that the assignment was fraudulent and present this

defense at the Final Hearing.10 Devon Park responded by letter on January 9, 2018, refusing to


7
 Deutsche Bank AG v. Devon Park Bioventures, L.P., et al., No. 2017-822-AGB (Del. Ch.). This case remains
pending.
8
    Deutsche Bank AG v. Universal Logistics Matters, S.A., No. 656981/2017 (N.Y. Sup. Ct. New York Cty.).
9
    Ex. B, Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19-2].
10
     Ex. C, Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19-3] at 2.



                                                         4
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 5 of 18




participate in the arbitration because it would serve “no valid purpose” without Deutsche Bank

because “it cannot achieve a full and final resolution as to who is ultimately entitled to

partnership distributions.”11

           On January 17, 2018, Deutsche Bank filed a motion for expedited proceedings and a

motion for a temporary restraining order in the 2017 Delaware Action seeking an order

preventing Devon Park from paying CPR the Withheld Distributions. Devon Park did not oppose

the motion. The Delaware Court of Chancery denied the motion for expedited proceedings, but

granted Deutsche Bank’s request for a temporary restraining order and held that Devon Park was

prohibited from distributing the Withheld Distributions. The court did not, however, restrain the

arbitration proceedings from continuing.

           The arbitration Final Hearing was held in February 2018, without the participation of

Devon Park. Two weeks later, Arbitrator Miller issued an Arbitration Award in CPR’s favor.

Miller explained that Devon Park consented to the assignment of SHI’s interest to ULM/CPR,

and that no provision in the LP Agreement permitted Devon Park to withhold distributions

because another party claimed to have a right to that distribution. Therefore, Arbitrator Miller

held that CPR “is entitled to payment of the Withheld Distributions along with pre-judgment

interest from January 1, 2016, compounded quarterly from and calculated at 5% above the

Federal Reserve Discount Rate in accordance with 6 Del. C. § 2301(a).”12 However, Arbitrator

Miller suspended Devon Park’s obligations (including the accrual of post-judgment interest)

while the TRO in the 2017 Delaware Action prevented Devon Park from paying the Withheld

Distributions to CPR.13


11
     Ex. D, Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19-4].
12
     Arbitration Award at 13.
13
     Id.


                                                         5
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 6 of 18




           On April 30, 2018, CPR filed a petition in Pennsylvania state court to confirm the award.

Devon Park timely removed the petition to this Court14 and filed an answer and a cross-motion to

vacate or modify the Arbitration Award.15 Devon Park also sought to interplead Deutsche Bank

into this proceeding as a third-party defendant under Federal Rule of Civil Procedure 22. After

conducting a telephone conference with counsel for the interested parties, including Deutsche

Bank, the Court issued an order permitting CPR to file a motion to strike the interpleader claims

before continuing with the confirmation proceedings.16 After all parties briefed the interpleader

issue, the Court granted CPR’s Motion to Strike Devon Park’s Interpleader Claims as to

Deutsche Bank, and terminated all third-party claims and parties.17 The Court now decides

CPR’s petition to confirm the award and Devon Park’s cross-motion to vacate the award.

           II.      JURISDICTION

           “In 1970, the United States acceded to the Convention [on the Recognition and

Enforcement of Foreign Arbitral Awards of June 10, 1958] and supplemented its action through

the enactment of legislation.”18 As CPR is a Panamanian entity, the parties do not dispute that the

Convention applies to this proceeding.19 Devon Park removed this action pursuant to 9 U.S.C.

§ 205, which provides that “[w]here the subject matter of an action or proceeding pending in a

State court relates to an arbitration agreement or award falling under the Convention, the



14
     Doc. No. 1.
15
     Doc. No. 18.
16
     Doc. No. 22.
17
     Doc. No. 58.
18
  Admart AG v. Stephen & Mary Birch Found., Inc., 457 F.3d 302, 307 (3d Cir. 2006), as amended on reh’g (Sept.
28, 2006) (citing 9 U.S.C. § 201 et seq.).
19
  Ario v. Underwriting Members of Syndicate 53 at Lloyds for 1998 Year of Account, 618 F.3d 277, 286 (3d Cir.
2010), as amended (Dec. 7, 2010) (explaining that the Convention applied to a dispute between Pennsylvania
insurers and reinsurers largely located in the United Kingdom, in which the arbitration and confirmation proceeding
took place in Pennsylvania).



                                                         6
             Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 7 of 18




defendant or the defendants may, at any time before the trial thereof, remove such action or

proceeding to the district court of the United States for the district and division embracing the

place where the action or proceeding is pending.”20 Therefore, this Court has jurisdiction over

this proceeding.

            III.       LEGAL STANDARD

            Ordinarily, “[u]nder the Convention, a district court’s role is limited—it must confirm the

award unless one of the grounds for refusal specified in the Convention applies to the underlying

award.”21 However, “[w]hen both the arbitration and the enforcement of an award falling under

the Convention occur in the United States, there is no conflict between the Convention and the

domestic FAA because Article V(1)(e) of the Convention incorporates the domestic FAA and

allows awards to be ‘set aside or suspended by a competent authority of the country in which . . .

that award was made.”’22 Therefore, because both the arbitration and enforcement action were

brought in the United States, and there is no indication that the parties expressed a “clear intent”

that “FAA default rules” would not apply, the Court looks to whether vacatur is warranted under

the FAA.23

            Section 10 of the FAA provides “four narrow grounds” for a federal court to vacate an

arbitration award.24 Relevant to this proceeding are §§ 10(a)(3) and (4), which apply “where the

arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause




20
     9 U.S.C. § 205.
21
     Ario, 618 F.3d at 290, 292 (quoting Admart. 457 F.3d at 307); see also 9 U.S.C. § 207.
22
  Id. at 292; see also 9 U.S.C. § 208 (“Chapter 1 [of the FAA] applies to actions and proceedings brought under this
chapter to the extent that chapter is not in conflict with this chapter or the Convention as ratified by the United
States.”).
23
     See Ario, 618 F.3d at 290.
24
     Id. at 295.



                                                           7
             Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 8 of 18




shown . . .” and “where the arbitrators exceeded their powers, or so imperfectly executed them

that a mutual, final, and definite award upon the subject matter submitted was not made.”25 Also

relevant is § 11, which allows a court to modify or correct award in three situations, including

“[w]here there was an evident material miscalculation of figures . . .”26

           However, district courts “do not sit to hear claims of factual or legal error by an arbitrator

as an appellate court does in reviewing decisions of lower courts.”27 “Under the FAA, courts

may vacate an arbitrator’s decision ‘only in very unusual circumstances”’28 as “a court’s review

of an award under the FAA is ‘highly deferential.’”29 In sum, “when parties agree to resolve their

disputes before an arbitrator without involving the courts, the courts will enforce the bargains

implicit in such agreements by enforcing arbitration awards absent a reason to doubt the

authority or integrity of the arbitral forum.”30

           IV.      DISCUSSION

           Devon Park argues that the Court should vacate the Arbitration Award based upon

Arbitrator Miller’s 1) denial of its motion to stay the arbitration proceeding and 2) dismissal of

its counterclaim that SHI’s assignment to ULM/CPR was invalid. Devon Park argues in the



25
  9 U.S.C. § 10(a)(3), (4). The two other grounds, not relevant to this proceeding, are “where the award was
procured by corruption, fraud, or undue means” and “where there was evident partiality or corruption in the
arbitrators.” Id. at §§ 10(a)(1), (2).
26
     9 U.S.C. § 11(a).
27
   United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987); Major League Umpires Ass’n
v. Am. League of Prof’l Baseball Clubs, 357 F.3d 272, 279–80 (3d Cir. 2004).
28
  Oxford Health Plans LLC v. Sutter, 569 U.S. 564, 568 (2013) (quoting First Options of Chicago, Inc. v. Kaplan,
514 U.S. 938, 942 (1995)); see also Mut. Fire, Marine & Inland Ins. Co. v. Norad Reinsurance Co., 868 F.2d 52, 56
(3d Cir. 1989) (quoting Swift Indus. v. Botany Indus., 466 F.2d 1125, 1130 (3d Cir. 1972)) (explaining that it is
“well established that the ‘court’s function in confirming or vacating a commercial [arbitration] award is severely
limited.’”).
29
     PMA Capital Ins. Co. v. Platinum Underwriters Bermuda, Ltd., 400 F. App’x 654, 655 (3d Cir. 2010).
30
  Sutter v. Oxford Health Plans LLC, 675 F.3d 215, 219 (3d Cir. 2012), as amended (Apr. 4, 2012), aff’d, 569 U.S.
564 (2013).



                                                         8
             Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 9 of 18




alternative that the Arbitration Award should be modified to either eliminate the award of

prejudgment interest or to calculate the interest owed at the simple rate, rather than the

compounded rate. CPR seeks confirmation of the award in full and also requests attorneys’ fees

as it asserts Devon Park has acted vexatiously.

                     A. Arbitrator Miller’s Denial of Devon Park’s Motion to Stay

            Devon Park contends that the denial of its request for a stay constituted misconduct under

§ 10(a)(3) of the FAA. The Third Circuit has defined misconduct “as conduct ‘which so affects

the rights of a party that it may be said that he was deprived of a fair hearing.’”31 Courts apply a

“reasonable basis” test when reviewing an arbitrator’s refusal to postpone a hearing.32 Under this

standard, “an arbitrator’s decision to deny a postponement should not be disturbed if there is a

reasonable basis for the decision.”33 Devon Park argues that Miller did not have a reasonable

basis for denying its request for a stay.

            Before reaching the merits of Devon Park’s argument, CPR argues that § 10(a)(3) does

not apply for two reasons. First, CPR asserts that Devon Park did not actually seek a

“postponement.” Without providing any support for its proposition, CPR asserts that a

“traditional postponement” under § 10(a)(3) is intended to provide “more time to prepare a

defense,” but that Devon Park “sought an indefinite stay, one likely to be years-long, that would

force CPR to await the Bank’s latest steps to recover from SHI before CPR could enforce its

rights against Devon Park.”34 However, “stay” is defined as “[t]he postponement or halting of a



31
  Coastal Gen. Constr. Servs. Corp. v. Virgins Islands Hous. Auth., 98 Fed. App’x 156, 159 (3d Cir. 2004) (quoting
Newark Stereotypers’ Union v. Newark Morning Ledger Co., 397 F.2d 594, 599 (3d Cir. 1968)).
32
  Impala Platinum Holdings Ltd. v. A-1 Specialized Servs. & Supplies, Inc., No. 13-2930, 2016 WL 1642414, at *6
(E.D. Pa. Apr. 26, 2016) (collecting cases).
33
     Id. (collecting cases).
34
     CPR’s Brief in Supp. of Pet. to Confirm Arbitration Award [Doc. No. 31] at 8.



                                                           9
             Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 10 of 18




proceeding, judgment, or the like.”35 Therefore, Miller’s decision to deny Devon Park’s request

that “the Arbitration be stayed until it can be determined whether the actions filed by Deutsche

Bank in Delaware and New York will be able to resolve all of the disputes between the parties”36

constituted a refusal “to postpone the hearing” under § 10(a)(3).

            Second, CPR asserts that by quitting the arbitration, and not making its arguments in

favor of a stay at the Final Hearing, Devon Park waived the arguments it presents here.37 The

Third Circuit has held that “[i]f a party has clearly agreed to arbitrate and has qualms only with

procedural issues concerning the arbitration, then it must present those issues to the arbitrator

rather than save them for presentation to the District Court.”38 Here, before Devon Park quit the

arbitration, it raised its argument “with sufficient thoroughness” in a nine-page request for stay

sent to Arbitrator Miller,39 and Miller explicitly denied the request.40 As the issue of whether to

stay the arbitration was raised and fully resolved, Devon Park did not waive its argument and is

entitled to judicial review of its claim.41

            Turning to the merits, Devon Park asserts that it presented Arbitrator Miller with

sufficient cause to postpone the hearing based on Deutsche Bank’s lawsuits. Specifically, Devon

Park argues that the refusal to postpone the hearing deprived it of a fair hearing because

Deutsche Bank––the real party in interest––was excluded from participating and because

proceeding held the risk that Devon Park would be subject to inconsistent and competing


35
  Stay, Black’s Law Dictionary (11th ed. 2019); see also El Dorado Sch. Dist. No. 15 v. Cont’l Cas. Co., 247 F.3d
843, 848 (8th Cir. 2001) (construing a motion for a continuance as a postponement under § 10(a)(3)).
36
     Ex. B, Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19-2] at 1.
37
     CPR’s Brief in Supp. of Pet. to Confirm Arbitration Award [Doc. No. 31] at 9.
38
     Langlais v. Pennmont Ben. Servs., Inc., 527 F. App’x 215, 219 (3d Cir. 2013).
39
     Id. at 20.
40
     Arbitration Award at 6.
41
     Id. at 6.



                                                          10
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 11 of 18




judgments. While these are real concerns that could have justified a stay, “the question before the

Court is whether [Miller] had any reasonable basis to deny” Devon Park’s request for a stay.42

           The Court holds that Arbitrator Miller had a reasonable basis. CPR claimed that Devon

Park’s refusal to pay distributions violated the LP Agreement. The LP Agreement specified that

disputes regarding the agreement “shall be determined by arbitration.”43 When Devon Park

requested a stay to allow for judicial determination of Deutsche Bank’s claims, the arbitration

proceedings had already been underway for close to a year––with extensive discovery having

already been completed and a Final Hearing date set.44 Moreover, Arbitrator Miller determined

that Deutsche Bank’s claims did not prevent him from reaching a decision because the LP

Agreement did not permit Devon Park to withhold distributions when another party claimed a

right to that distribution.45 Miller further explained that “Delaware statutory law provides that a

limited partner’s alleged creditor . . . has no rights respecting a partnership interest, distributions,

or other partnership property without first obtaining a judgment against that partner and then

obtaining a charging order.”46 Considering that Devon Park and CPR agreed to arbitrate such

disputes, both parties had time to prepare for the arbitration, the case was close to concluding,

and Arbitrator Miller determined that he could reach a decision on the limited issue without

including Deutsche Bank, there was a reasonable basis to deny Devon Park’s request for a stay.




42
  Impala, No. 13-2930, 2016 WL 1642414, at *6; see also Floyd Co. Bd. of Educ. v. EUA Cogenex Corp., 198 F.3d
245 (6th Cir. 1999) (unpublished) (“The issue before the court was not whether the Board’s request was reasonable,
but rather whether the arbitrator’s decision rested on any reasonable foundation.”).
43
     Arbitration Award at 2 (quoting Section 13.8 of the LP Agreement).
44
  See Floyd, 198 F.3d 245 (“Such a reasonable basis includes moving the case on to a conclusion where both parties
had adequate notice and time to prepare, guarding against an apparent tactical maneuver to delay the proceedings, or
simply guarding against unreasonable scheduling conflicts.”).
45
     Arbitration Award at 10.
46
     Id.



                                                         11
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 12 of 18




           The Court’s conclusion is bolstered by the fact that Miller acted to “mitigate the effects”

of denying Devon Park’s request for a stay by suspending any obligation that conflicted with the

Delaware court’s orders.47 Thus, the arbitration determined the limited issue before it––whether

Devon Park was in breach of the LP Agreement by withholding distributions from CPR––and

then suspended Devon Park’s obligations pending the resolution of Deutsche Bank’s claims in

the Delaware litigation. “Arbitrators are to be accorded a degree of discretion in exercising their

judgment with respect to a requested postponement,” and Miller acted within the bounds of that

discretion.48

                    B. Arbitrator Miller’s Denial of Devon Park’s Counter-Claim

           An arbitrator exceeds his power and “subjects his award to judicial vacatur under

§ 10(a)(4), when he decides an issue not submitted to him, grants relief in a form that cannot be

rationally derived from the parties’ agreement and submissions, or issues an award that is so

completely irrational that it lacks support altogether.”49 “In other words, the task of an arbitrator

is to interpret and enforce a contract. When he makes a good faith attempt to do so, even serious

errors of law or fact will not subject his award to vacatur.”50 Thus, under § 10(a)(4), “[t]here

must be absolutely no support at all in the record justifying the arbitrator’s determinations for a

court to deny enforcement of an award.”51



47
     Impala, No. 13-2930, 2016 WL 1642414, at *7.
48
   Maiocco v. Greenway Capital Corp., No. 97-0053, 1998 WL 48557, at *6 (E.D. Pa. Feb. 2, 1998) (citing
Fairchild & Co., Inc. v. Richmond, Fredericksburg & Potomac RR Co., 516 F.Supp. 1305, 1313 (D.C. 1981)); see
also United Steelworkers of Am., AFL-CIO-CLC v. Bldg. & Const. Trades Dep’t of Am. Fed’n of Labor-Cong. of
Indust. Organizations, No. 95-6737, 1996 WL 596125, at *9 (E.D. Pa. Oct. 17, 1996).
49
     Sutter, 675 F.3d at 219–20 (citing Ario, 618 F.3d at 295–96).
50
     Id. at 220 (citing Brentwood Med. Assocs. v. United Mine Workers of Am., 396 F.3d 237, 243 (3d Cir. 2005)).
51
  Ario, 618 F.3d at 295–96 (quoting United Transp. Union Local 1589 v. Suburban Transit Corp., 51 F.3d 376, 379
(3d Cir. 1995)); Hankin v. JDS Uniphase Corp., No. 11-3149, 2012 WL 5426699, at *3 (E.D. Pa. Nov. 7, 2012);
Southco, Inc. v. Reell Precision Mfg. Corp., 556 F. Supp. 2d 505, 511 (E.D. Pa. 2008) (“For an award to be


                                                           12
           Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 13 of 18




           Devon Park’s argument is based on Miller dismissing its “counterclaim, which sought a

finding as to whether the Assignment Agreement was valid, binding, and enforceable.”52

According to Devon Park, a threshold question was whether the assignment was valid, because

otherwise, CPR was a nonparty to the agreement to arbitrate and could not initiate the arbitration

proceedings. Therefore, Devon Park asserts that “the Arbitrator exceeded his contractual powers

by rendering an award to a party who may not have had the right to arbitrate with Devon Park in

the first instance.”53

           CPR argues that Delaware law supports Miller’s decision to dismiss Devon Park’s

counterclaim. According to CPR, because Devon Park’s counterclaim was based on SHI’s

alleged misrepresentations when assigning its interest to ULM/CPR, SHI was a necessary and

indispensable party to Devon Park’s challenge of the assignment under Delaware’s declaratory

relief statute, which requires that “all persons shall be made parties who have or claim any

interest which would be affected by the declaration, and no declaration shall prejudice the rights

of persons not parties to the proceeding.”54

           Devon Park responds with three arguments: 1) that its counterclaim was based on

misrepresentations by both CPR and SHI, either of which would have rendered the assignment

void; 2) that the Delaware rules for declaratory judgments do not apply to JAMS arbitration




‘completely irrational,’ it is not enough that a court find that the arbitrators erred, but rather it must find that their
decision indeed escaped the bounds of rationality.”), aff’d, 331 F. App’x 925 (3d Cir. 2009).
52
     Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19] at 11.
53
     Id.
54
  CPR’s Brief in Supp. of Pet. to Confirm Arbitration Award [Doc. No. 31] at 13 (quoting 10 Del. C. § 6511);
Furnari v. Wallpang, Inc., No. 13C-0-4287, 2014 WL 1678419, at *10 (Del. Super. Ct. Apr. 16, 2014) (“[B]ecause a
declaratory judgment determines a party’s rights, all persons with any interest that would be affected by a
declaration must be made a party.”); Kirkwood Fitness and Racquetball Clubs, Inc. v. Mullaney, No. N11C-02-073,
2011 WL 2623949, at *2 (Del. Super. Ct. June 29, 2011).



                                                             13
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 14 of 18




proceedings; and alternatively, 3) that Deutsche Bank, not SHI, was the necessary and

indispensable party because Deutsche Bank was seeking the proceeds.55

           Devon Park’s arguments are unavailing. First, Miller determined that the counterclaim

“sought a determination whether [the assignment] was a valid, binding and enforceable contract

in light of certain representations SHI made in Sections 3(c), 3(d) and 3(f)” of the Assignment

Agreement.56 Devon Park has not provided evidence that Miller’s understanding of the

counterclaim as being based only on SHI’s alleged misrepresentations lacked support from the

record; indeed, Devon Park has not even provided the counterclaim to the Court.57 Second,

JAMS Rule 24(c) provides that “[i]n determining the merits of the dispute, the Arbitrator shall be

guided by the rules of law agreed upon by the Parties,”58 and the LP Agreement specifies that

Delaware law applies to arbitration proceedings.59 Third, Devon Park’s counterclaim asserted

that misrepresentations in the assignment from SHI to CPR vitiated that agreement. Although

Deutsche Bank ultimately sought the distributions from SHI, vitiating the assignment would



55
     Devon Park’s Reply in Supp. of Cross-Motion to Vacate [Doc. No. 45] at 6.
56
     Arbitration Award at 4.
57
   The only evidence Devon Park has provided to the Court is a single contextless sentence from a document that
Devon Park did not provide to the Court: “Associates signed the consent to assignment ‘in reliance on the
agreements and representations [by both SHI and ULM] set forth in the Assignment and Assumption Agreement.’”
Devon Park’s Reply in Supp. of Cross-Motion to Vacate [Doc. No. 45] at 5 n.5 (citing Respondents’ Answer to
Demand for Arbitration and Countercl. ¶ 67, at 21, Ref. No. 1450004714 (JAMS Pa. July 14, 2017)) (brackets added
by CPR). The internal quotation is the general language from the Consent to Assignment that Devon Park signed.
See Ex. 1, Carroll Aff. [Doc. No. 32-1]. Assuming that this sentence was quoted somewhere in Devon Park’s
counterclaim, as Devon Park alleges, does not provide adequate support that the counterclaim itself was based on
misrepresentations by both SHI and CPR. A counterclaim based only on one party’s misrepresentations––either
SHI’s or ULM’s––would have quoted the exact same sentence to show that Devon Park’s consent was based on that
party’s representations in the Assignment Agreement. Moreover, CPR has presented evidence that the counterclaim
was based only on alleged misrepresentations by SHI. See CPR’s Reply Brief in Supp. of its Petition to Confirm the
Arbitration Award [Doc. No. 50] at 8; see also Ex. 25, Carroll Aff. [Doc. No. 32-5] at 2–5. Therefore, Devon Park’s
single contextless quotation is not enough to disturb Miller’s determination that the counterclaim was based only on
SHI’s alleged misrepresentations, especially considering CPR’s contrary evidence.
58
  JAMS, JAMS Comprehensive Arbitration Rules & Procedures, https://www.jamsadr.com/rules-comprehensive-
arbitration/ (last visited April 21, 2020).
59
     Arbitration Award at 2.



                                                         14
             Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 15 of 18




have made SHI the party entitled to the distributions (at least until Deutsche Bank obtained a

charging order) and, thus, SHI had an interest.60 Therefore, there was support in the record for

Miller to determine that the assignment was challenged only based on alleged misrepresentations

by SHI,61 that Delaware law on necessary and indispensable parties governed,62 and that under

Delaware law Devon Park’s counterclaim was “procedurally improper” because “SHI was not a

party to the arbitration proceedings.”63

            Moreover, although Miller dismissed Devon Park’s counterclaim, he permitted discovery

relating to the LP Agreement, the Assignment Agreement, and related documents, and explained

that defenses based on these documents were relevant and would be admissible at the Final

Hearing.64 The Court cannot hold that Miller’s decision to dismiss the counterclaim was

irrational when he expressly allowed Devon Park to obtain discovery and argue that the

assignment was invalid at the Final Hearing. Devon Park instead chose to quit the arbitration and

cannot now ask the Court to absolve it of the consequences of its actions.65


60
     10 Del. C. § 6511.
61
     Arbitration Award at 4.
62
     Id. at 2.
63
   Id. at 5. CPR also argues that Devon Park waived the argument because it was raised as a counterclaim rather than
as an affirmative defense. See CPR’s Brief in Supp. of Pet. to Confirm Arbitration Award [Doc. No. 31] at 13–14.
Delaware Court of Chancery Rule 8(c) provides that “[i]n a pleading to a preceding pleading, a party shall set forth
affirmatively . . . fraud . . . and any other matter constituting an avoidance or affirmative defense.” Del. Ct. Ch. R.
8(c); see also Knutkowski v. Cross, No. 4889-VCG, 2011 WL 6820335, at *2 (Del. Ch. Dec. 22, 2011). “Failure to
raise an affirmative defense amounts to a waiver,” Mason v. United Servs. Auto. Ass’n, No. 94C-09-013, 1998 WL
473046, at *2 (Del. Super. Ct. Apr. 21, 1998), unless the court exercises its “discretion to allow the defendant to
amend her answer.” Knutkowski, 2011 WL 6820335, at *2. Although the Court does not base its ruling on this
argument, to the extent that the Delaware pleading rules may apply to the arbitration, the rules provide further
support for Miller’s decision to dismiss the counterclaim.
64
     See Ex. 15, Carroll Aff. [Doc. No. 32-4]; Arbitration Award at 6.
65
   Devon Park also argues that Miller’s award is subject to vacatur under § 10(a)(4) because Miller “awarded the
Proceeds to CPR without considering Deutsche Bank’s competing, and potentially superseding and/or superior,
claim.” Devon Park’s Reply in Supp. of Cross-Motion to Vacate [Doc. No. 45] at 5. However, as explained above,
Miller determined, based on the LP Agreement and Delaware law, that Deutsche Bank’s claim did not preclude him
from reaching a decision in the arbitration proceeding, and also suspended judgment until the Delaware court
resolves Deutsche Bank’s claims. Moreover, Miller provided Devon Park with the opportunity to present its defense
at the Final Hearing but Devon Park chose not to participate. Therefore, it was not irrational for Miller to decide the


                                                           15
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 16 of 18




                    C. Arbitrator Miller’s Prejudgment Interest Determination

           Devon Park asserts that the Court has the authority to modify the award under § 11 of the

FAA because “exceptional or unusual circumstances exist making the award of interest

inequitable” as it held onto the distributions “not because it has a claim to them, apart from its

indemnification rights, but because there are competing claimants to those funds and Devon Park

has been unable to determine, without hazard to itself, who is the proper recipient of those

funds.”66 Therefore, Devon Park argues that it “should not be penalized for seeking court

guidance and acting responsibly in taking affirmative steps to determine to whom it should

rightfully pay the Proceeds.”67

           Section 11 provides three exclusive grounds pursuant to which a district court “may make

an order modifying or correcting” an arbitration award “so as to effect the intent thereof and

promote justice between the parties.”68 Devon Park’s argument appears to rest on the mistaken

belief that the reference in § 11 to “justice” provides a fourth ground––when a district court

determines that the award was inequitable––for modifying an arbitration award.69 Not so. Justice

only comes into the equation after the district court determines that one of the three grounds for

modification stated in § 11 applies.70 Therefore, Devon Park’s argument that it was inequitable

for it to pay prejudgment interest does not provide grounds to modify the award.




issue before him––whether Devon Park was in breach of the LP Agreement––and then suspend judgment until a
court decision on Deutsche Bank’s claim to the distributions.
66
  Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19] at 13 (quoting Stroh
Container Co. v. Delphi Indus., Inc., 783 F.2d 743, 752 (8th Cir. 1986)).
67
     Id.
68
     See Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 n.4, 584 (2008) (quoting 9 U.S.C. § 11).
69
     Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19] at 13.
70
     See 9 U.S.C. § 11.


                                                            16
            Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 17 of 18




            Even if equity could provide grounds to modify the award, Devon Park would not be

entitled to modification because an award of prejudgment interest is not a penalty.71 Rather,

prejudgment interest is awarded when the losing party had use of the damage award throughout

the proceedings to fully compensate the winning party for its damages.72 “The good or bad faith

of the [losing] party is not of dispositive significance.”73 Here, Devon Park had use of the

Withheld Distributions, and therefore, equity demands that CPR be compensated for its loss.74

            Devon Park alternatively argues that, pursuant to § 11(a), the Court should modify the

award of prejudgment interest because Delaware law “provides for simple not compounded

interest.”75 However, Devon Park’s challenge is that Miller made a mistake of law, not that

Miller miscalculated figures. Therefore, § 11 does not provide a basis to modify the award to

simple interest, and in any event, Delaware courts allow for compound interest rates.76

Accordingly, the Court will not modify Arbitrator Miller’s award of prejudgment interest.




71
     Stroh, 783 F.2d at 752–53.
72
     See id. at 753.
73
     Id. at 752.
74
   Devon Park asserts that it “has derived no benefit from holding the Proceeds during this period” because it “has
held the Proceeds in a segregated account where the funds have continued to accrue simple interest.” Devon Park’s
Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19] at 13. However, prejudgment interest is
intended to make the winning party whole. What matters is that CPR was denied the use of the distributions while
Devon Park was in breach of the LP Agreement, not what Devon Park chose to do with the money.
75
   Devon Park’s Mem. of Law in Supp. of their Counterclaims/Cross-Motion [Doc. No. 19] at 14 (citing Weinberger
v. UOP, Inc., 517 A.2d 653, 657 (Del. Ch. 1986)).
76
   CertiSign Holding, Inc. v. Kulikovsky, No. 12055-VCS, 2018 WL 2938311, at *29 (Del. Ch. June 7, 2018) (citing
Gotham P’rs, L.P. v. Hallwood Realty P’rs, L.P., 817 A.2d 160, 173 (Del. 2002) (“The Court’s broad discretion in
fixing the interest rate includes the authority to award compound interest.”); ReCor Med., Inc. v. Warnking, No.
7387-VCN, 2015 WL 535626, at *1 (Del. Ch. Jan. 30, 2015); Valeant Pharm. Int’l v. Jerney, 921 A.2d 732, 756
(Del. Ch. 2007). Devon Park correctly did not assert this claim pursuant to § 10. See Hall, 552 U.S. at 586
(explaining that “mistake of law” is not included in the §§ 10 and 11 grounds for vacation or modification of an
arbitration award); Whitehead v. Pullman Grp., LLC, 811 F.3d 116, 120 (3d Cir. 2016) (quoting Newark
Stereotypers' Union, 397 F.2d at 599 (explaining that an error of law only justifies vacating an arbitration award
when it “so affects the rights of a party that it may be said that he was deprived of a fair hearing.”).



                                                        17
         Case 2:18-cv-01973-CMR Document 59 Filed 05/29/20 Page 18 of 18




                 D. Attorneys’ Fees

        “Under the American rule, each party normally must bear the burden of its own legal

expenses, including attorneys’ fees. One of the narrow exceptions to this rule is a finding that the

losing party litigated in bad faith, vexatiously, or for oppressive reasons.”77 CPR asserts that it is

entitled to attorneys’ fees because Devon Park acted in bad faith by quitting the arbitration

without justification. Although the Court does not agree with Devon Park’s decision to quit the

arbitration and then dispute the resulting judgment, Devon Park’s arguments were not frivolous

and, considering the unusual and complex circumstances, CPR has not shown that Devon Park

acted in bad faith when it quit the arbitration.78 Therefore, the Court will not award attorneys’

fees.

        V.       CONCLUSION

        For the foregoing reasons, the Court will GRANT CPR’s motion to confirm, DENY

Devon Park’s cross-motion to vacate the arbitration award, and DENY CPR’s request for

attorneys’ fees. An order will be entered.




77
  Mobil Oil Corp. v. Indep. Oil Workers Union, 679 F.2d 299, 305 (3d Cir. 1982) (citing Straub v. Vaisman & Co.,
540 F.2d 591, 600 (3d Cir. 1976)).
78
  Cf. Nat’l Wrecking Co. v. Int’l Bhd. of Teamsters, Local 731, 990 F.2d 957, 961 (7th Cir. 1993) (explaining that
parties in arbitration cannot withhold arguments and then raise them in federal court because such conduct
undermines the purpose of arbitration).



                                                        18
